 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTheatre Holdings,Inc. d/b/a Harvard Square Thea-treandUnited Electrical,Radio and MachineWorkers of America,Local 262(UE). Case 1-CA-24437July 29, 1988DECISION AND ORDERBy MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn October 20, 1987, Administrative Law JudgeThomas A.Ricci issued the attacheddecision. TheGeneral Counsel filedexceptions and a supportingbrief,and the Respondentfiled a brief in support ofthe judge's decision and in oppositionto the Gen-eral Counsel's exceptions.IThe National LaborRelations Board has delegat-ed its authorityin thisproceeding to a three-member panel.The Boardhas considered the decision and therecord inlight of theexceptions and briefs and hasdecided to affirm thejudge's rulings,findings,2 andconclusions and to adoptthe recommended Order.ORDERThe recommended Order of theadministrativelaw judge isadopted andthe complaint is dis-missed.DECISIONStatement of the CaseTHOMAS A.Ricci, Administrative Law Judge.A hear-ing in this proceeding was held at Boston,Massachusetts,on 7 and 8 July 1987, on a complaint issued aganist The-atreHoldings, Inc. d/b/a Harvard Square Theatre (theRespondent).The complaint issued on 7 May 1987 on acharge filed on 23 December1986 byUnited Electrical,Radio and Machine Workers of America,Local 262 (theUE orthe ChargingParty).The sole issues to be decid-ed are whether the Respondent refused to hire two appli-cants for employment because of their membership in theChargingPartyUnion,and thereby violated Section8(a)(3) of the statute.Briefswerefiled by theGeneralCounsel and the Respondent.On the entire record and from my observation of thewitnesses,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the operation of movingpicture theatres.Annually in the course of its businessoperations the Respondent derives gross revenues inexcess of $500,000.Italso purchases and receives at itsBoston facilities products,goods, and materials valued inexcess of$5000 directly from points outside the Com-monwealth of Massachusetts. I find that the Respondentis an employer within the meaning of the Act.iTheRespondent also filed a motion to disallow the General Coun-sel's brief in support of exceptions. In view of our dismissal of the com-plaint,we find it unnecessary to pass on the Respondent's motion2 The judge states that Applicant Joel Cohn indicated on his applica-tion that he wanted employment as a rill-in temporary employee In fact,the portionof Cohn's application that requested the hours he was avail-ablewas left blank byCohn Thismisstatement by the judge does notalter our decision in this case.Additionally,although the judge failed tospecifically analyze the alleged violation of Sec 8(a)(2) of the Act, ourreview of the documents and record disclose insufficient facts to supportfinding an 8(a)(2) violation.In this regard,we note that the General Counsel contended that theRespondent recognizedIATSE Local182 at a time when Local 182 didnot represent an uncoerced majority of employees.This contention waspremised on the General Counsel's argument that Local182'smajorityshowing was tainted by the Respondent's alleged unlawful hiring prac-tices.Because we find no violation of Sec 8(a)(3) in the Respondent'shiring practices and because Local 182 presented evidence that it repre-sented a majority of the employees in the unit,itwas not unlawful forthe Respondent to recognize and thereafter enter into a collective-bar-gaining agreement with Local 182 The General Counsel also argues thatthe Respondent's extension of recognition was made before Local I82had obtained cards from a majority of the employees However, therecord reflects that recognition was granted on November 16 after atleast four of the seven employees in the unit had signed authorizationcards.Thus,the General Counsel has failed to present evidence indica-tive of unlawful employer assistance.Gary Cooper, Esq.,for the General Counsel.Jerome H. SomersandSusan C Nicklaus, Esgs. (Goodwin,Procter & Hoar),of Boston,Massachussetts,for the Re-spondent.Harry Authelet,of Boston,Massachussetts,for the Charg-ing Party.II.THE LABOR ORGANIZATION INVOLVEDIfind thatUnitedElectrical,RadioandMachineWorkers of America, Local 262,is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe Respondent, whichoperates under the trade nameU.S.A. Theatres,owns a large number of moving picturehouses, about 100, in a number of New England States.Its employees are classified as ticket sellers, ushers, pro-jectionists, assistant managers,etc. In some of its theatresthere is no union representing its employees.In some ofthem there is, with InternationalAlliance of TheatricalStage Employees and Moving Picture Machine Opera-tors of the United States and Canada(IATSE),repre-senting the projectionists.In oneof itstheatres theCharging Party represents the projectionists.During November 1986 the Respondent purchased amoving picture house in Cambridge,Massachusetts,calledtheHarvardSquareTheatre,from a companycalledHarvard Square. The deal was completed on 14November and the Respondenttook overand started op-erating the theatre with its own employeesthat day. Theselling company had used the usual categories of em-ployees, including projectionists.In the summer of 1986its projectionists joined theUE and fileda petition for anelectionwith the NationalLaborRelations Board onJuly 11. An election was held on 22 September, withseven projectionists on the eligibilitylist.Allseven of290 NLRB No. 12 HARVARD SQUARE THEATREthem voted in favor of the UE. By 13 November, thelastday it operated the theatre, the seller dischargedevery one of its employeesIn anticipation of its starting takeover, the Respondentpublicized its need for new employees It placed ads inthe local newspaper and posted notices inviting applica-tions in the theatre itself. In response it received 16 writ-ten applications for the positions of projectionists By 14November it hired seven of these applicants. Four ofthem signed cards in favor of IATSE and, after the usualmeetings with that Union, the Respondent entered into aregular collective-bargaining agreement later in Novem-ber.One of thenine applicantsfor the jobs of projectioniststhatRespondent did not hire was Jessica Schroeder, ayoung lady who had worked for some time for the pred-ecessor company as a cashier and usher. Another wasJoel Cohn, who had not worked for the predecessor forseveral years, and who, at the time of his application inNovember 1986 was working as a full-time head projec-tionist at a theatre totally unrelated to these parties. Hisapplication asked for employment with the Respondentas a fill-in temporary employee. The complaint allegesthat the reason the Respondent did not hire Schroeder orCohn was because they were members of the UE andthat, therefore, the refusal to select them among themany was a violation of Section 8(a)(3) of the Act. Therecord in its entirety falls far short of proving a primafacie case in support of that allegation. Rather, it showsbeyond a shadow of doubt that the Respondent had themost objective reason possible for selecting the projec-tionists itdid hire while ignoring these two and anumber of other applicants. I shall therefore dismiss thecomplaint.Wright Line,251 NLRB 1083 (1980).The selection among the 16 applicants was made byCharles Goldwater, a vice president of the Respondent,and by Daniel Greismer, vice president and general man-agerof the Company's New England theatres. Theyvery clearly denied the allegation that union affiliation ofany of the applicants had anything to do with their deci-sionwho to hire Rather, both said they choose on thebasis of the applicant's experience as a projectionist andavailability.The record, consisting of unrequestioneddocumentary proof, supports the assertion beyond ques-tion.In looking over the various applicants for projection-ists,the company representatives checked the work expe-rience listed by the applicants. They spoke to their man-agers in their other theatres where some of the men hadworked.They spoke to Hal Wagner, an officer ofIATSE, for his opinion about qualifications and experi-ence of some of the applicants. With some of the appli-cants having been employed by the selling company,Goldwater and Greisner also consulted with Graham,the manager of the theatre before the takeover, and withMariello, the owner of the selling company, to learntheir opinion about the relative qualifications of the em-ployees in the past. The principal point argued in supportof the complaint is that the new owners asked Wagner'sopinion about which applicants would be better projec-tionists. I see nothing wrong in Goldwater or Greismerseeking that man's expert opinion in the circumstances of73this case.Wagner had been doing business with the Re-spondent for a long time in many of its other theatres.He certainly was in a position to give a reliable opinion.There is nothing in any of the Respondent's contracts,which IATSE had at its other theatres, that conditionshiring on referral by that Union Indeed, the Respondentrelied as much on Mariello's recommendation as it didon Wagner's.A most significant aspect of this case is that there is noevidence at all indicating animosity against the UE bytheRespondent's representativesThere is not even asingle allegation, in the classic sense, of any violation ofSection 8(a)(1) of the Act. The Respondent hired anumber of projectionists, all of long experience, who hadworked for the predecessor, known adherents of the UE.It also hired projectionists,again,with long experience,who were well spoken of by the IATSE agent. Does itfollow from this last fact alone that the Respondent vio-lated the statute, and that IATSE also committed anunfair labor practice?' The Supreme Court long ago dis-agreed with a Board holding that direct referral by aunion of a man for hiring, absent affirmative evidence ofintent to favor prounion men against nonunion people,constituted an unfair practice.Teamsters Local 357, 365U.S. 667 (1961). If outright referral, absent proof of ille-galmotivation, is not an unfair labor practice, surelymere recommendation aboutaman'srelative skill canhardly prove a violation of the statute.The notices inviting applications were posted insidethe theatre before the takeover. If the new company wasdetermined to establish IASTE as the bargaining agent inthe place of the UE, why would it have solicited appli-cations form the old employees? In the election that hadtaken place on 22 September all seven of the eligible pro-jectionistshad voted in favor of the UE. The newowners knew that. With no evidence to support the as-sertion the General Counsel suggests that the Respond-ent deliberately posted a noticeinsidethe theatre tocreate a false impression that it was indifferent to unionor nonunion membership by the applicants.It is an argu-ment that has no foundation in fact.But more important is that despite its knowledge thatall the old projectionists had favored the Union in theBoard election, the Respondent hired three of them-William Templemen, Bill Litchman, and Jim Hill Beforedeciding on anyone the Respondent's agents asked Mar-iello for a list of its projectionists, with his opinion re-garding their relative skills and experience. Mariello didthat,with a comment, in his own handwriting, on theircomparative skills. He wrote the word "excellent" nextto only three of the names, the very three that the Re-spondent then hired. About another he wrote "Do notrecommend" and another he wrote "Fair." Twoothers-Hatfield and Kelly-he labeled as "Very Good."But those two did not apply for the new jobs. Whatbetter proof than this that the Respondent,as its agentsinsisted at the hearing, was concerned above all withskills and experience?'The complaint,as issued,also contained allegations of wrongdoing byIASTE All thoseallegationswere removed from the complaint by theGeneral Counsel at the start of the hearing 74DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe Respondent hired four others besides the threelisted above.All four of these had written in their appli-cation that they were members of IASTE.Two of themhad 2 years.The selection of these last four projection-ists fits squarely into the Respondent's position that all itsought was experienced people.Cohn was an experienced man, but all he wanted herewas a part-time job, offeringto "fill-in," as he said, whenneeded.More important,there is no evidence at all thatthe Respondent's agents knew of his UE activities in thepast.Therewas no mention of it in his written applica-tion.The only thing in this entire record that the Gener-alCounsel now says proves the Company's knowledgeof this man's prounion interests is a conversation Cohnhad with Greisner on the telephone a week after the fullcomplement had been hired.Cohncalled to ask if therewas still any hope of his obtaining extra work. In thetalking,Cohn,as he testified,said"Iwant you to knowthat I understand that there's a questionof whowill rep-resent the projectionists at the theatre,and that I waswilling to work no matter who represented or even ifthey were not represented."Greisner's response to thiswas, "I'm glad you told me that."Does this conversationprove that,a week earlier,when Cohn was passed over,the Respondent knew of his U13 penchant?Does it proveanti-UE machinations by the Respondent?Not at all.We come to Schroeder,who, at that time,was work-ing as a cashier and usher for the predecessor companyand who applied with the Respondent for a job as pro-jectionist.Thiswhole case really centers on the fact thatinmaking their selection the new managers simply ig-nored her application.Schroeder aspired to become aprojectionist.During the summer of 1986 she trained atthat work and on 25 August passed a test and became alicensed projectionist.She testified that from SeptembertoOctober 1986 she continued to work for the formercompany as a cashier and usher.Regarding actual workitdid not change thereafter.From the transcript:Q. (By the General Counsel).After you receivedyour training as a projectionist,was there anychange in the nature of your job at the theatre?A. Not really,not-basically.I continue to usher.I tried to-Bill Templeman and I tried to get shiftsforme that were open.There were shifts thatneeded to be taken up at the time.That people wereworking just sort to gei us through,until Iwasready to work them.So at that time we were tryingtomake it possible for me to work projecting, andmanagement had some kind of problem with that.Schroder also testified that during the last month or sobefore the takeover she was a part-timer,working onlyabout 20 hours per week.She said that part of that limit-ed time she was actually used as a projectionist.This, ap-parently,based on her own testimony,is the limit of herexperience as a projectionist.She also said that for suchlimited projectionistwork she was paid at the rate of$6.25 per hour instead of her regular pay of $3.35 perhour as an usher. The payslips that were offered into evi-dence for her last 2 weeks-from I to 13 November-show a pay rate of $6.25 per hour, but they do not clear-ly prove her assertion. In explaining the slips she alsosaid that the figure $6.25 could reflect certain overtimework performed during that period. Thus it appears,taking the lady's testimony at its best, that her total expe-rience as a projectionist amounted to no more than 10 or20 hours at the most.No one on behalf of the Respondent ever spoke toSchroeder about her application. All she said, in supportof the complaint, is that one day she telephonedGreismer, of the Respondent, and asked why she had notbeen hired. The owner said, as she testified, "that theywere looking for more experienced projectionists." Itthus appears that, entirely apart from the total absence ofdirect evidence of illegal motivation in the Respondent'sfailure to select Schroeder, there was the most convinc-ing proof of a rational and purely objective basis for nothiring her. For the Company to have selected an appli-cant with virtually no experience at all, and ignoring themany others with years of experience, would have beenabsolutely silly.In conclusion, the record in its entirety shows withoutdoubt that the General Counsel was aware of this totallack of evidence to show personal dislike of Schroeder asan employee. Harvard Square Company, the seller, dis-charged all of its employees shortly after all seven of itsprojectionists voted in favor of the UE. There is no alle-gation that its action constituted an unfair labor practice.It is also conceded that the purchaser had a right to hireany employee of its choice to work in the theatre. Re-stated: The Respondent was not an alter ego of the earli-er company. It did not hire a majority of the seller's em-ployees in the unit in which the UE had won a majorityin the Board election. It therefore was not a successor, interms of Board law. In the face of this reality, the com-plaint nevertheless alleges that the Respondent was legal-ly obligated to bargain with the UE regarding its newlyhired employees. It also alleges precisely that later, whenit contracted with IATSE and altered some of the condi-tions of employment in the theatre, the Respondent vio-lated Section 8(a)(5) of the Act because it bypassed theUE.This is the same as saying: This Respondent did nothire a majority of its predecessor's employees, but treat-ed as though it in fact had done so. It would demean thisdecision to burden it with a serious response to such anargument. What the General Counsel is really asserting isthat the Respondent knew that had it hired four insteadof three of the predecessor projectionists, it would havefound itself in the position of a successor, according toBoard law, and therefore, obligated to bargain with theUE. From this it follows, according to the GeneralCounsel, that the reason the Respondent did not hireSchroeder was to avoid exactly such legal consequence.It isa kind of reasoning that does not merit comment. HARVARD SQUARE THEATRE75,On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERIt is recommended that the complaint be dismissed inits entirety.21f no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as provided in Sec 102 48 of the Rules, be adopted by theposes